DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 6, and 7 are pending in this application.
Claims 2, 5 are canceled.
Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to co-pending Application No. 16/385,823, was filed on January 28, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered. 
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to claims 1, 3, 6, and 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Panattoni et al. (US Pub. 2019/0052471).
Regarding claim 1, Panattoni discloses a processor-implemented method for chat protection, the method comprising: 
receiving, in a chat session, a user-spoken communication and one or more inputs specific to a software program (Fig. 1 and [0003][0024]0025) providing voice-based communications functionality which is via an API that provides access to an in-session voice chat service); 
training a neural network to predict a next communication from a user ([0045][0053] training data for machine learning engine using neural networks); 
predicting the next communication by the user based on the received user spoken communication and the one or more inputs ([0044][0053]-[0065] analyzing the communication data including verbal and non-verbal input to identify indicators of behavioral characteristics of the participants); and 
in response to the predicted next communication containing untoward content, performing, in real-time, a remedial action, wherein the untoward content is stored in a preconfigured dictionary stored in a repository and is selected from a group consisting 
Regarding claim 6, Panattoni discloses the method of claim 1, and Panattoni further discloses:
wherein the one or more inputs are selected from a group consisting of audio transcription for a preconfigured amount of time in the chat software across a series of users, recent events occurring during operation of the software program, and user profile information associated with the software program ([0045][0049] history of toxic behaviors; [0065] “the machine learning engine 150 may be configured to generate the toxicity prediction model 206 based on a plurality of successive analytical services. The 
Regarding claim 7, Panattoni discloses the method of claim 6, and Panattoni further discloses:
wherein the software program is a video game with multiplayer, chat functionality ([0008][0025][0026][0033] “a virtual environment service 106 (e.g., PLAYSTATION NOW, NINTENDO NETWORK, XBOX LIVE)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panattoni et al. (US Pub. 2019/0052471) in view of Pinto et al., (US Pub. 2020/0298131).
Regarding claim 3, Panattoni discloses the method of claim 1, and Panattoni further discloses:
generating a database containing one or more words or phrases that qualify as untoward content based on user preconfiguration ([0036][0045][0046] “deploy their 
determining whether the predicted next communication contains untoward content based on a [comparison] of the predicted next communication and the database ([0036][0053][0054][0065][0066] identifying instances of offensive language based on the expletive data 132 in order to “determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. … take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior”).
Panattoni does not explicitly teach the bracketed limitation, however, Pinto does explicitly teach including the bracketed limitation:
determining whether the predicted next communication contains untoward content based on a [comparison] of the predicted next communication and the database ([0036][0053][0054][0065][0066] identifying instances of offensive language based on the expletive data 132 in order to “determine that the second participant has exhibited an instance of socially toxic behavior ([0035][0048]-[0050] “a prediction model can be used to determine an expected toxicity of a chat message or a probability that a user will consider a chat message offensive based on one or more inputs to the prediction model”, such as, historical data).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the personalized toxicity shield for multiuser virtual environments as taught by Panattoni with the prediction model which .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659